Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are being examined. Claims 14-30 stand withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 6 is rejected under 35 USC 112 (a/b) because the disclosure is unclear how the nanosheets as claimed in claims 1 and 5 can be hydrophobic (contact angle >900.) Chitosan is highly hydrophilic. This can also be considered as new matter since the disclosure does not provide details.
Also, the claim fails to recite what 900 stand for.
Claim 8: the angle is not defined – indefinite.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Xu et. al., “Two-dimensional MXene incorporated chitosan mixed-matrix membranes for efficient solvent dehydration,” Journal of Membrane Science 563 (2018) 625-632, with further evidence from Han (US 2019/0344222).
	Xu teaches the claimed membrane in:

    PNG
    media_image1.png
    255
    693
    media_image1.png
    Greyscale

The method for making the MXene is cited as from their previous work, reference citation 26 (“Ultrathin Two-dimensional MXene Membrane for Pervaporation Desalination”, Guozhen Liu, et al, J. Membrane Science, 548 (2018)), which is provided 
Activation by base treatment is only a process step, and unless applicant can show a patentable structural difference due to such treatment, this step is not patentable – MPEP 2113.
The membrane further comprises a base support of polyacrylonitrile. Membrane is two-dimensional (sheet form), the MXene particles have one, two and three dimensions.
Xu does not teach the MXene/chitosan ratio as claimed, but Han teaches this ratio in the claimed ranges – see [0014], concentration of MXene and the additive, wherein the additive is chitosan as taught in [0010] for nanofiltration membranes. MXene in Han is made similarly to that of applicant’s and has at the least F group (from HF during synthesis). Membrane is coated over a supporting polymeric membrane.  Other additives: see the claims. Therefore, it would have been obvious to one of ordinary skill to tailor the membrane for the desired end use.
Response to Arguments
Arguments filed on 1/11/21 are not persuasive. The only argument put forth is that the membrane in the references are not base activated. This is not found persuasive because at the outset, this is simply a process step towards making the membrane, and applicant has not shown that such a process step would afford a patentably distinct structural change in the membrane. Additionally, the intended use in strong base as taught by Han [0002] would make the membrane so activated, and thus obvious. Notwithstanding, as cited in the rejection, the reference 26 in Xu teaches that the MXene structure has –OH and carbonyl groups, which meet the structural formula requirements in claim 1. Thus the claims are not patentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.